Case: 17-40363      Document: 00514264821         Page: 1    Date Filed: 12/07/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 17-40363                                   FILED
                                  Summary Calendar                          December 7, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

KENNY ARLOTH IGNACIO-FRANCISCO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:16-CR-1520-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Kenny Arloth Ignacio-Francisco appeals his guilty plea conviction for
importing 500 grams or more of methamphetamine in violation of 21 U.S.C.
§§ 952(a)(1) and 960(a)(1), (b)(1). Ignacio-Francisco argues that the factual
basis was insufficient to support his guilty plea conviction because the
Government failed to meet its obligation to prove that he knew the type and
quantity of drug involved in his offense.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40363   Document: 00514264821     Page: 2   Date Filed: 12/07/2017


                                No. 17-40363

      As Ignacio-Francisco concedes, his argument is foreclosed by United
States v. Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009), which held that
Flores-Figueroa v. United States, 556 U.S. 646 (2009), did not overturn United
States v. Gamez-Gonzalez, 319 F.3d 695 (5th Cir. 2003), and that the
Government is not required to prove knowledge of drug type and quantity as
an element of a drug offense.
      Accordingly, Ignacio-Francisco’s motion for summary disposition is
GRANTED, and the judgment of the district court is AFFIRMED.




                                      2